MEMORANDUM**
California state prisoner Frank Juan Rivera appeals pro se the district court’s denial of his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a). Reviewing de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), we affirm.
The California Court of Appeal’s conclusion that Rivera’s waiver of counsel was knowing and voluntary is supported by the record. That court’s conclusion that reversal was not required on account of the trial court’s failure to advise Rivera of the dangers of self-representation, given that the record as a whole establishes a knowing and voluntary waiver, is consistent with Supreme Court decisions. See Faret-ta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975); Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938) (“The determination of whether there has been an intelligent waiver of right to counsel must depend, in each case, upon the particular facts and circumstances surrounding that case, including the background, experience, and conduct of the accused.”); see also Lopez v. Thompson, 202 F.3d 1110, 1117 (9th Cir.2000) (en banc) (“Neither the Constitution nor Faretta compels the district court to engage in a specific colloquy with the defendant.”).
The district court therefore properly denied Rivera’s petition because the state court’s decision is neither “contrary to” nor an “unreasonable application” of federal law as clearly established by the Supreme Court. See 28 U.S.C. § 2254(d); Van Tran v. Lindsey, 212 F.3d 1143,1149-54 (9th Cir.2000).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.